OPINION

Per Curiam:

This is an appeal from a denial of a Rule 60(b) motion seeking to set aside an ordej of the district court directing the issuance of a'writ of mandamus.
*622We have reviewed the record below, and we have concluded that appellant did make a sufficient showing of mistake and excusable neglect to warrant relief under NRCP 60(b) (1). Morris v. Morris, 86 Nev. 45, 464 P.2d 471 (1970); Hotel Last Frontier Corp. v. Frontier Properties, Inc., 79 Nev. 150, 380 P.2d 293 (1963). Therefore, we reverse and remand the case for further proceedings in the court below.